18-23538-rdd       Doc 5005        Filed 08/28/19 Entered 08/28/19 11:48:47            Main Document
                                                Pg 1 of 11


 Allen G. Kadish                                    Hearing Date: September 18, 2019 at 10:00 a.m.
 Lance A. Schildkraut
 ARCHER & GREINER, P.C.
 630 Third Avenue
 New York, New York 10017
 Tel: (212) 682-4940
 Email: akadish@archerlaw.com
         lschildkraut@archerlaw.com

           and

 Kenneth M. Florey
 M. Neal Smith
 ROBBINS, SCHWARTZ, NICHOLAS,
 LIFTON & TAYLOR, LTD.
 631 E. Boughton Road, Suite 200
 Bolingbrook, Illinois 60440
 Tel: (630) 929-3639
 Email: kflorey@robbins-schwartz.com
         nsmith@robbins-schwartz.com

          and

 Matthew T. Gensburg
 GENSBURG CALANDRIELLO & KANTER, P.C.
 200 West Adams Street, Suite 2425
 Chicago, Illinois 60606
 Tel: (312) 263-2200
 Email: mgensburg@gcklegal.com

 Attorneys for Community Unit School District 300

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 __________________________________________
                                           )
 In re:                                    )                    Chapter 11
                                           )
 SEARS HOLDINGS CORPORATION, et al.,       )                    Case No. 18-23538 (RDD)
                                           )                    (Jointly Administered)
                   Debtors.                )
 __________________________________________)

                           SUPPLEMENTAL OBJECTION OF
                       COMMUNITY UNIT SCHOOL DISTRICT 300
                     TO CONFIRMATION OF THE MODIFIED SECOND
                      AMENDED JOINT CHAPTER 11 PLAN OF SEARS
                 HOLDINGS CORPORATION AND ITS AFFILIATED DEBTORS

           COMMUNITY UNIT SCHOOL DISTRICT 300, an Illinois school district existing and

 operating pursuant to the Illinois School Code, 150 Illinois Compiled Statutes (“ILCS”) 5/1-1, et
18-23538-rdd     Doc 5005      Filed 08/28/19 Entered 08/28/19 11:48:47           Main Document
                                            Pg 2 of 11


 seq. (the “School District”), and a creditor in the cases of Sears Holdings Corporation (0798),

 Sears, Roebuck and Co. (0680), and Sears Holdings Management Corporation (2148), by and

 through its undersigned counsel, hereby supplements its objection to [Doc. No. 4713] confirmation

 of the Modified Second Amended Joint Chapter 11 Plan of Sears Holdings Corporation and its

 Affiliated Debtors, as further modified on August 2, 2019 [Doc. No. 4705]. The School District

 continues to reserve its right to object to confirmation on additional grounds. The basis for these

 supplemental objections is as follows:

                                           BACKGROUND
        1.      On April 17, 2019, the Debtors filed their Joint Chapter 11 Plan and Disclosure

 Statement of Sears Holdings Corporation and its Affiliated Debtors [Doc. Nos. 3275 and 3276].

        2.      On May 16, 2019, the Debtors filed their Amended Joint Chapter 11 Plan of Sears

 Holdings Corporation and its Affiliated Debtors [Doc. No. 3894]. On the same day, the Debtors

 also filed their Disclosure Statement for Amended Joint Chapter 11 Plan of Sears Holdings

 Corporation and its Affiliated Debtors [Doc. No. 3895].

        3.      On June 28, 2019, the Debtors filed their Second Amended Joint Chapter 11 Plan

 and Disclosure Statement of Sears Holdings Corporation and its Affiliated Debtors [Doc. Nos.

 4389 and 4390].

        4.      On June 28, 2019, the Court entered the Order (I) Approving Disclosure Statement,

 (II) Establishing Notice and Objection Procedures for Confirmation of the Plan ,(III) Approving

 Solicitation Packages and Procedures for Distribution Thereof, (IV) Approving the Form of

 Ballots and Establishing Procedures for Voting on the Plan, and (V) Granting Related Relief (the

 “Disclosure Statement Order”) [Doc. No. 4392]. Pursuant to this Order, parties-in-interest were

 given until August 2, 2019 to file objections to confirmation of the plan.



                                                  2
18-23538-rdd     Doc 5005      Filed 08/28/19 Entered 08/28/19 11:48:47             Main Document
                                            Pg 3 of 11


          5.    On July 9, 2019, the Debtors filed their Modified Second Amended Joint Chapter

 11 Plan and Disclosure Statement of Sears Holdings Corporation and its Affiliated Debtors (the

 “July Plan”) [Doc Nos. 4476 and 4478].

          6.    On August 2, 2019, the School District filed its Objection of Community Unit

 School District 300 to Confirmation of the Second Amended Joint Chapter 11 Plan of Sears

 Holdings Corporation and its Affiliated Debtors (the “School District Objection”) [Doc. No.

 4713].

          7.    On August 2, 2019, the Debtors filed the Modified Second Amended Joint Chapter

 11 Plan of Sears Holdings Corporation and its Affiliated Debtors [Doc. No. 4705], which modified

 the July Plan (the “Modified Plan”). This supplemental objection addresses portions of the

 Modified Plan which the School District finds objectionable, and incorporates by reference the

 School District Objection.

          8.    As noted above, the School District has asserted claims against Sears Holdings

 Corporation, Sears, Roebuck and Co. and Sears Holdings Management Corporation pursuant to

 the Illinois Economic Development Area and Tax Increment Allocation Act, 20 ILCS 620/1, et

 seq. (the “Illinois EDA Act”), and that certain Economic Development Agreement entered into by

 and between the Village of Hoffman Estates, Illinois and the Debtors (the “1990 Agreement”), all

 as amended by the Illinois legislature in 2012. The School District has asserted that the Debtors

 failed to maintain the requisite number of full-time equivalent jobs at its corporate headquarters in

 the Village of Hoffman Estates for the tax years 2015 thru 2018, as required by the Illinois EDA

 Act and the 1990 Agreement. Further, given the Debtors’ erroneous interpretation of how full-

 time equivalent jobs are determined under the Illinois EDA Act and 1990 Agreement, the School

 District believes it is likely that the Debtors have never been in compliance with the Illinois EDA



                                                  3
18-23538-rdd     Doc 5005      Filed 08/28/19 Entered 08/28/19 11:48:47               Main Document
                                            Pg 4 of 11


 Act since its amendment in 2012.

        9.      Section 200/21-75 of Chapter 35 of the Illinois Compiled Statutes, 35 ILCS

 §200/21-75 (the “Illinois Property Tax Code”) provides:

                 [t]he taxes upon property, together with all penalties, interests and
                costs that may accrue thereon, shall be a prior and first lien on the
                property, superior to all other liens and encumbrances, from and
                including the first day of January in the year in which the taxes are
                levied until the taxes are paid or until the property is sold under this
                Code.

 Based on Debtors’ alleged misstatements of fact and violations of the Illinois EDA Act and 1990

 Agreement, the School District believes that the Debtors were improperly rebated property taxes

 to which they were not entitled under the Illinois EDA Act. The School District has asserted that

 outstanding property taxes, along with all penalties, interests and costs that have and will accrue

 thereon, represent a prior and first lien on the assessed property, superior to all other liens and

 encumbrances and is now due the Cook County Collector and the School District. Further, any

 proceeds arising from a sale of the Debtors’ corporate headquarters will be encumbered by the tax

 lien and should be used to satisfy the claims of the Cook County Collector and the School District.

                                    SUPPLEMENTAL OBJECTIONS

 I.     The Modified Plan Improperly Vests Assets in the Liquidating
        Trust Free and Clear of Liens Without Priority for Secured Claims.

        10.     Section 10.3 of the Modified Plan now provides, in pertinent part, as follows

 (underlined text represents insertions made on August 2, 2019):

                10.3   Liquidating Trust Assets.
                On the Effective Date, and in accordance with sections 1123 and
                1141 of the Bankruptcy Code, all title and interest in all of the
                Liquidating Trust Assets, which constitute all assets of the Debtors
                that have not been distributed on or prior to the Effective Date,
                including without limitation all General Assets, Specified Causes of
                Action (including, but not limited to, all claims previously asserted
                in the adversary proceeding captioned Sears Holdings Corp. v.

                                                   4
18-23538-rdd      Doc 5005      Filed 08/28/19 Entered 08/28/19 11:48:47              Main Document
                                             Pg 5 of 11


                Lampert, Adv. Proc. No. 19-08250 (RDD) (Bankr. S.D.N.Y.)), and
                the Credit Bid Release Consideration, as well as the rights and
                powers of each Debtor in such Liquidating Trust Assets, including,
                without limitation, all of the Debtors’ rights under the Asset
                Purchase Agreement, shall irrevocably and automatically vest in the
                Liquidating Trust, free and clear of all liens, Claims, encumbrances
                and Interests (legal, beneficial or otherwise) for the benefit of the
                Liquidating Trust Beneficiaries.         Upon the transfer of the
                Liquidating Trust Assets to the Liquidating Trust, the Debtors shall
                have no interest in or with respect to the Liquidating Trust Assets or
                the Liquidating Trust.

        11.     Section 8.2 of the Plan provides for the following treatment of Class 2 Secured

 Claims:

                Secured Claims (Class 2).
                Treatment: Except to the extent that a holder of an Allowed Secured
                Claim agrees with the Debtors (subject to the Creditors’ Committee
                Notice Procedures) prior to the Effective Date, or the Liquidating
                Trust after the Effective Date, to different treatment, on the latest of
                (x) the Effective Date, (y) the date that is ten (10) Business Days
                after the date such Secured Claim becomes an Allowed Claim, or
                (z) the next Distribution Date after such Secured Claim becomes an
                Allowed Secured Claim, each holder of an Allowed Secured Claim
                will receive from the Debtor against which its Secured Claim is
                Allowed, on account and in full satisfaction of such Allowed Claim,
                at the option of the Debtors (subject to the Creditors’ Committee
                Notice Procedures) or Liquidating Trustee, as applicable:
                (i)     Cash in an amount equal to the Allowed amount of such
                        Secured Claim;
                (ii)    transfer of the collateral securing such Secured Claim or the
                        proceeds thereof in satisfaction of the Allowed amount of
                        such Secured Claim; or
                (iii)   such other treatment sufficient to render such holder’s
                        Allowed Secured Claim Unimpaired.

        12.     Sections 1129(b)(2)(A)(i) and (iii) of the Bankruptcy Code state that a plan is fair

 and equitable with respect to a class of secured claims, if the plan provides either: “(i) (I) that the

 holder of such claim retains the liens securing such claims, whether the property subject to such

 liens is retained by the debtor or transferred to another entity, to the extent of the allowed amount


                                                   5
18-23538-rdd         Doc 5005        Filed 08/28/19 Entered 08/28/19 11:48:47                       Main Document
                                                  Pg 6 of 11


 of such claim; and (II) each holder of a claim of such class receive on account of such claim

 deferred cash payments totaling at least the allowed of such claim, of a value, as of the effective

 date of the plan, of at least the value of such holder’s interest in the estate’s interest in such

 property; * * * or (iii) for the realization by such holders of the indubitable equivalent of such

 claims.”1

           13.     Under the Modified Plan, secured claims, including that of the School District, will

 be subject to possible deferment to the later of ten days after the claim becomes an Allowed Claim,

 or the next Distribution Date after such Secured Claim becomes an Allowed Secured Claim. As a

 result, absent consent and to the extent their secured claims are allowed, such creditors are entitled

 to the protection of section 1129(b)(2)(A)(i) or (iii).

           14.     Pursuant to Section 10.3 of the Modified Plan, as now modified, secured creditors,

 including the School District, will not retain their security interests after Plan confirmation. In that

 scenario, the Debtors must provide these secured creditors with the indubitable equivalent of their

 claims.

           15.     In re DBSD North America, Inc., 419 B.R. 179 (Bankr. S.D.N.Y. 2009), states that

 for “cramdown” purposes, in determining whether a plan provides a dissenting secured creditor

 with the “indubitable equivalent” of its claim, the court should consider whether the plan both

 protects the creditor’s principal, based on the value of the collateral relative to the secured claim,

 and provides for the present value of the creditor’s claim, based on an appropriate interest rate.

 See also In re Bate Land & Timber LLC, 877 F.3d 188 (4th Cir. 2017), and In re Wiersma, 227




 1
   Section 1129(b)(2)(A)(ii) of the Bankruptcy Code which states, as an alternative, that the plan may provide for sale,
 subject to Section 363(k) of the Bankruptcy Code, of any property that is subject to the liens securing such claims,
 free and clear of such liens, with such liens to attach to the proceeds of such sale, and the treatment of such liens on
 proceeds under clause (i) or (iii) of this subparagraph. In the context of the Plan, this Section is not relevant.

                                                            6
18-23538-rdd     Doc 5005      Filed 08/28/19 Entered 08/28/19 11:48:47              Main Document
                                            Pg 7 of 11


 Fed.Appx. 603 (9th Cir. 2007) (indubitable equivalence has two components: (1) it must

 compensate for present value, and (2) insure the safety of the principal).

        16.     The Modified Plan fails to comply with Sections 1129(b)(2)(A)(i) and (iii) by

 improperly stripping the School District of its secured claim without providing the School District

 with the indubitable equivalent of that secured claim.

 II.    The Modified Plan Fails to Provide
        a Proper Reserve for Disputed Claims.

        17.     Section 11.4(a) of the Modified Plan now provides as follows (underlined text

 represents insertions made on August 2, 2019):

                11.4(a) Reserve on Account of Disputed Claims.
                (a) From and after the Effective Date, and until such time as each
                Disputed Claim has been compromised and settled, estimated by the
                Bankruptcy Court in an amount constituting the Allowed amount, or
                Allowed or disallowed by Final Order, the Liquidating Trust shall
                establish, for the benefit of each holder of a Disputed Claim, the
                Disputed Claims Reserve consisting of Cash or Liquidating Trust
                Interests, as applicable, and any dividends, gains or income
                attributable thereto, in an amount equal to the Pro Rata share of
                distributions that would have been made to the holder of such
                Disputed Claim if it were an Allowed Claim in an amount equal to
                the lesser of (i) the liquidated amount set forth in the filed Proof of
                Claim relating to such Disputed Claim, (ii) the amount in which the
                Disputed Claim has been estimated by the Bankruptcy Court
                pursuant to section 502 of the Bankruptcy Code as constituting and
                representing the maximum amount in which such Claim may
                ultimately become an Allowed Claim or (iii) such other amount as
                may be agreed upon by the holder of such Disputed Claim and the
                Debtors (with the consent of the Creditors’ Committee) or the
                Liquidating Trust, as applicable. For the avoidance of doubt, any
                Cash and Liquidating Trust Interests retained and held for the
                benefit of a holder of a Disputed Claim as part of the Disputed
                Claims Reserve shall be treated as a payment and reduction on
                account of such Dispute d Claim for purposes of computing any
                additional amounts to be paid in Cash or distributed in Liquidating
                Trust Interests in the event the Disputed Claim ultimately becomes
                an Allowed Claim. Cash and Liquidating Trust Interests held in the
                Disputed Claims Reserve (including, with respect to Cash, any
                earnings that have accrued on such Cash, net of any expenses,

                                                  7
18-23538-rdd     Doc 5005      Filed 08/28/19 Entered 08/28/19 11:48:47            Main Document
                                            Pg 8 of 11


                including any taxes, relating thereto) shall be retained by the
                Liquidating Trust for the benefit of holders of Disputed Claims
                pending determination of their entitlement thereto under the terms
                of the Plan. Any Cash and proceeds of the Liquidating Trust
                Interests shall be either (x) held by the Liquidating Trust in an
                interest-bearing account or (y) invested in interest bearing
                obligations issued by the United States government and guaranteed
                by the United States government, and having (in either case) a
                maturity of not more than 30 days. No payments or distributions
                shall be made with respect to all or any portion of any Disputed
                Claim pending the entire resolution thereof by Final Order. For the
                avoidance of doubt, Cash held in the Disputed Claims Reserve will
                (i) be deposited in an interest-bearing account and held in trust,
                pending distribution by the Liquidating Trust, for the benefit of
                holders of Allowed Claims, (ii) be accounted for separately and (iii)
                not constitute property of the Liquidating Trust. Liquidating Trust
                Interests held in the Disputed Claims Reserve will (a) be held in
                trust, pending distribution by the Liquidating Trust, for the benefit
                of holders of Allowed Claims, (b) be accounted for separately and
                (iii) not constitute property of the Liquidating Trust.

          18.   Under Section 11.4(a) of the Plan, as now modified, the Liquidating Trust must

 establish for the benefit of each holder of a Disputed Claim, a Disputed Claim Reserve consisting

 of either (i) Cash, or (ii) Liquidating Trust Interests. Section 1.107 defines “Liquidating Trust

 Interests” to means, as relevant here, “the General Unsecured Liquidating Trust Interest.” Section

 1.76 defines “General Unsecured Liquidating Trust Interest” to mean “a non-certificated beneficial

 interest in the Liquidating Trust granted to holders of (a) Allowed General Unsecured Claims, (b)

 the Allowed PBGC Unsecured Claim, and (c) Allowed ESL Unsecured Claim (if any), which shall

 entitled such holder to share in the General Unsecured Trust Recovery in accordance with the

 Plan.”

          19.   The purpose of a disputed claim reserve is to protect the interests of holders of

 Disputed Claims when plan disbursements are made to other creditors prior to the resolution of

 the dispute. It insures that should the Disputed Claim be allowed, there will be sufficient funds

 available to match prior disbursements made to other allowed claimants. Disputed claim reserves


                                                 8
18-23538-rdd      Doc 5005      Filed 08/28/19 Entered 08/28/19 11:48:47               Main Document
                                             Pg 9 of 11


 should be true “reserves,” defined as a fund of money set aside by a bank or an insurance company

 to cover future liabilities. As a verb, “reserve” means “something retained or stored for use.”

 BLACK’S LAW DICTIONARY 1564 (11th ed. 2019). In this way, a disputed claim reserve allows a

 plan to comply with Section 1123(a)(4) of the Bankruptcy Code, which requires all plans to

 “provide the same treatment of each claim or interest of a particular class, unless the holder of a

 particular claim or interest agrees to a less favorable treatment of such particular claim or interest.”

        20.     A disputed claim reserve comprised of cash equal to percentage disbursed to other

 claimants, in fact, protects holders of disputed claims. And Section 11.4(a) of the Modified Plan

 specifically provides that “Cash held in the Disputed Claims Reserve will (i) be deposited in an

 interest-bearing account and held in trust, pending distribution by the Liquidating Trust, for the

 benefit of holders of Allowed Claims, (ii) be accounted for separately and (iii) not constitute

 property of the Liquidating Trust.” However, Section 11.4(a) also allows, as an alternative, the

 creation of a disputed claim reserve comprised of Liquidating Trust Interests. A reserve comprised

 of Liquidating Trust Interests, in lieu of cash, provides limited, if any, protection to holders of

 disputed claims, unless those liquidating trust interests themselves are supported by segregated

 cash equal to the percent paid in prior disbursements, a proposition not provided under the

 Modified Plan. Without more, funding the Disputed Claims Reserve with Liquidating Trust

 Interests improperly provides no or at best, limited, protection to holders of disputed claims which

 are subsequently allowed, in violation of Section 1123 of the Bankruptcy Code.

        21.     Finally, Section 11.4(c) of the Plan provides that “[i]f a Disputed Claim is

 disallowed, in whole or in part, the Liquidating Trustee shall cancel the reserve Liquidating Trust

 Interest, if applicable, and distribute the Cash held in the Disputed Claim Reserve with respect to

 such Claim to the holder of Allowed Claims.” While the School District suspects that it is not the



                                                    9
18-23538-rdd     Doc 5005     Filed 08/28/19 Entered 08/28/19 11:48:47           Main Document
                                           Pg 10 of 11


 intent of the Debtors to eliminate the entire Disputed Claim Reserve for a Disputed Claim if only

 part of the claim is disallowed, for purposes of clarity the aforementioned sentence should be

 modified to provide that the reserve shall be cancelled only in proportion to the amount in which

 a Disputed Claim is disallowed.




                                                10
18-23538-rdd     Doc 5005      Filed 08/28/19 Entered 08/28/19 11:48:47             Main Document
                                            Pg 11 of 11


                                            CONCLUSION

         WHEREFORE, Community United School District 300 asks that this Court deny

 confirmation of the Plan and grant such other and further relief as is just and proper.

 Dated: New York, New York                     ARCHER & GREINER, P.C.
        August 28, 2019

                                               By: /s/ Allen G. Kadish
                                                   Allen G. Kadish
                                                   Lance A. Schildkraut
                                               630 Third Avenue
                                               New York, New York 10017
                                               Tel: (212) 682-4940
                                               Email: akadish@archerlaw.com
                                                       lschildkraut@archerlaw.com

                                                               and

                                               Kenneth M. Florey
                                               M. Neal Smith
                                               Robbins, Schwartz, Nicholas, Lifton & Taylor, Ltd.
                                               631 E. Boughton Road, Suite 200
                                               Bolingbrook, Illinois 60440
                                               Tel: (630) 929-3639
                                               Email: kflorey@robbins-schwartz.com
                                                       nsmith@robbins-schwartz.com

                                                               and

                                               Matthew T. Gensburg
                                               Gensburg Calandriello & Kanter, P.C.
                                               200 West Adams Street, Suite 2425
                                               Chicago, Illinois 60606
                                               Tel: (312) 263-2200
                                               Email: mgensburg@gcklegal.com

                                               Attorneys for Community Unit School District 300

 217013797v1




                                                  11
